Citation Nr: 1608182	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-37 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for neurologic residuals of maxillary and mandibular fractures (jaw fracture).

3. Entitlement to an initial compensable rating from March 8, 2007 to September 9, 2014 and in excess of 30 percent from September 9, 2014 forward for disfiguring scars from a concussion with occipital scalp laceration.

4. Entitlement to an initial compensable rating from March 8, 2007 to September 9, 2014 and in excess of 10 percent from September 9, 2014 forward for painful scars from a concussion with occipital scalp laceration.

5. Entitlement to an initial rating in excess of 10 percent for traumatic brain injury from a concussion.

6. Entitlement to an initial rating in excess of 10 percent from March 8, 2007 and in excess of 50 percent from May 19, 2010 forward for anxiety disorder.

7. Entitlement to an initial compensable rating for post-operative left dacryocystitis (left eye disability).

8. Entitlement to an initial compensable rating for deviated nasal septum.

9. Entitlement to service connection for rheumatoid arthritis of multiple joints.

10. Entitlement to service connection for a low back disability.

11. Entitlement to service connection for tinnitus.

12. Entitlement to service connection for insomnia.

13. Entitlement to service connection for lichen planus skin disability.

14. Entitlement to service connection for dental trauma.

15. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Baltimore currently has jurisdiction.  The Board previously considered some of these issues and remanded in August 2014.  

The claim for TDIU is inferred with the claims for increased ratings and the evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  After the original grant of service connection for concussion, the Veteran filed a notice of disagreement seeking a higher rating.  The Board finds that this appeal included any resulting neurologic disabilities as well as the scars.  Indeed, in a February 2011 rating decision, the RO granted service connection for TBI based on the Veteran's claim, and appeal, for concussion.  The Veteran perfected his appeal of the rating for concussion, so the Board also has jurisdiction over the associated TBI rating.

The issues of service connection for tinnitus, low back, rheumatoid arthritis, skin disability, dental disability, and insomnia, increased ratings for the eye disability, deviated septum, TBI, and anxiety, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against finding current hearing loss is related to in-service noise exposure.

2. The evidence does not show any current neurologic residuals of a jaw fracture that would not be encompassed by the service-connected disabilities of musculoskeletal residuals of bilateral maxillary and mandibular fractures and TBI.

3. The evidence shows two scars with two characteristics of disfigurement but no gross distortion or asymmetry of facial features, palpable tissue loss, or other characteristics of disfigurement.  

4. The evidence shows two painful scars but no unstable scars or functional impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for neurologic residuals of bilateral maxillary and mandibular arch fractures have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for a 30 percent rating, but not higher, for scars of the face, head, or neck from concussion with occipital scalp laceration have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008, 2015).

4. The criteria for a rating of 10 percent, but not higher, for painful scars from concussion with occipital scalp laceration have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In March 2007, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  This notice was prior to a decision on his claim and explained the criteria for service connection and how ratings and effective dates were assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available and desired medical records have been obtained and considered.  VA requested dental records identified by the Veteran in February 2008 but there was no response from providers.  In April 2010, a VA employee contacted the Veteran to discuss his Social Security Administration (SSA) records.   The Veteran reported that he had submitted the same evidence to both SSA and VA and waived VA's duty to obtain SSA records on his behalf.  VA provided examinations for the hearing loss, neurologic disability, and scar claims in January 2008, May 2010, April 2011, and October 2014 and an addendum opinion in October 2014.  There is no assertion or indication that the examinations were inadequate.  Rather, they provided detail addressing the rating criteria and functional impact on the Veteran.  The 2014 opinion on hearing loss considered the evidence and provided rationale for the conclusion.  

Following the Board's remand directives, the AOJ obtained additional treatment records, new examinations, and an addendum opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a neurologic disability or determine the etiology of hearing loss as this requires specialized training to understand the complexities of the neurologic system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


Hearing loss 

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.  

First, the evidence shows current hearing loss.  The VA examiners in April 2011 and January 2008 recorded hearing loss in both ears, which met VA requirements for disability.  See 38 C.F.R. § 3.385.

Next, the evidence also shows in-service noise exposure but not hearing loss.  In the VA examination and written statements, the Veteran reported being exposed to loud noise from working around airplanes and mortar and artillery fire.  He specifically reported being near explosions and in-coming fire and working close to airplanes.  His DD 214 shows his military occupational specialty was ground equipment repairman and he served in the Republic of Vietnam.  As such, the Board finds in-service noise exposure.  Service treatment records show no complaints of hearing problems.  The December 1967 separation examination showed normal hearing.

Finally, the weight of the evidence is against finding that current hearing loss is related to noise exposure in service.  Again, in-service medical records did not show any hearing loss.  The January 2008 and October 2014 examiners found that the Veteran had normal hearing at entrance and separation from service.  The October 2014 examiner concluded that the Veteran's hearing loss was less likely than not related to his military noise exposure.  The examiner explained that there was no significant threshold shift between hearing recorded at entrance and separation from service to suggest hearing loss.  Further, the examiner found that hearing loss was more likely related to post-military occupational and recreational noise exposure.  The Veteran worked as a mechanical designer for 31 years.  See July 2014 VA treatment.  

Sensorineural hearing loss is considered a chronic disease as an organic disease of the nervous system and may be proven by lay statements.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.309; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Here, however, the Board finds the lay statements less probative than the medical opinions and in this case the lay evidence does not establish continuous symptoms.  During the January 2008 examination, the Veteran reported hearing loss since his military service.  In a September 2009 statement, he reported that his hearing loss was first detected by United after service.  He has not provided any detail on continuous symptoms such as difficulty in work or social environments through the years.  Additionally, he did not offer a date of United's detection of hearing loss.  Medical records provided from the 1970s discuss the back and do not mention hearing.  Private records from February 2001 and June 2002 note hearing within normal limits.  As such, his statements are not consistent or detailed enough to establish continuity of symptomatology.  Additionally, there is no credible evidence of hearing loss disability within a year of separation for presumptive service connection to apply.  See 38 C.F.R. §§ 3.307, 3.309.  The Board finds that the VA examiner's opinion against service-connection is more probative as it explains why hearing loss did not occur in service and why it is more likely related to post-service noise exposure.  

The Veteran has been afforded the benefit of the doubt, but the preponderance of the evidence is against service connection for hearing loss.  See 38 C.F.R. §§ 3.102, 3.303.

Neurologic residuals of a jaw fracture

After reviewing the claims file, the Board finds that the criteria for service connection for neurologic residuals of maxillary and mandibular fractures have not been met because the evidence shows no neurologic residuals.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

Service treatment records show that the Veteran was in a motor vehicle accident during service in which he fractured his jaws bilaterally, hit his head, and lost consciousness.  The Veteran is currently service-connected for musculoskeletal residuals of bilateral maxillary and mandibular arch fractures and TBI from concussion.  The evidence does not show any current neurologic disabilities stemming from the jaw fracture.  The January 2008 examiner noted the Veteran had difficulty chewing and pain with chewing but no facial pain.  The May 2010 neurologic examiner recorded clear speech, a symmetrical face, and normal tongue, gag, and palate.  The examiner evaluated the Veteran's cranial nerves and did not remark on any problems.  The Veteran has also not identified any specific neurologic symptoms associated with this jaw fractures.  With no evidence of a neurologic disability, the Veteran's claim for service connection cannot be established.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  The Board further notes that symptoms of pain and difficulty manipulating the jaws are rated in conjunction with the service-connected residuals of bilateral maxillary and mandibular arch fractures.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Similarly, neurologic symptoms, such as headaches, will be considered by service-connected TBI.  See id.

The Veteran has been afforded the benefit of the doubt, but the preponderance of the evidence is against service connection for neurologic residuals of jaw fracture.  See 38 C.F.R. §§ 3.102, 3.303.

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The Veteran's scars from concussion with occipital scalp laceration have been rated under Diagnostic Code 7800, concerning scars of the head, face, or neck and Diagnostic Code 7804 for painful scars.  See 38 C.F.R. § 4.118 (2008).  The Veteran's claim was pending on October 23, 2008, the date upon which a change in the rating code for skin became effective.  He did not request that his disability be analyzed under the new rating criteria.  Therefore, the code prior to October 2008 will continue to be used for rating his disability.  See 38 C.F.R. § 4.118 (2008).   

The pre-amended Diagnostic Code 7800 allows for a 10 percent rating for one characteristic of disfigurement.  A 30 percent rating compensated for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  A 50 percent evaluation was warranted for visible or palpable tissues loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  An 80 percent evaluation was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).  

Note (1) defined the eight characteristics of disfigurement as a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Note (3) explained that the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800 (2008).  

Diagnostic Code 7804 provides for a sole, 10 percent rating for superficial scars that are painful on examination.  Note (2) explained that a superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804 (2008).

Based on a review of the evidence, the criteria for a 30 percent rating for scars on the face, head, or neck and a 10 percent rating for painful scars, but not higher, have been met for the entire period on appeal.  See 38 C.F.R. § 4.118, DC 7800, 7804.  

The evidence shows two scars with two characteristics of disfigurement and two painful scars.  The January 2008 examiner noted a few faint marks but found that it was difficult to see scars due to aging skin.  During an August 2014 examination for TBI, the examiner found no scars that were painful, unstable, or greater than 39 square centimeters.  The October 2014 examination was the first examination to address the scars directly.  That examiner recorded seven scars on the face and head.  Scars one and two had either surface contour elevation or depression on palpation and were at least 0.6 centimeter wide.  The other scars were smaller and did not have these characteristics.  No scars had abnormal pigmentation or texture, adherence to underlying tissue, or any of the other characteristics of disfigurement.  None caused gross distortion, asymmetry of facial features, or tissue loss.  See VA examination.  

Scars one and two had two characteristics of disfigurement: width greater than 0.6 centimeter and elevation or depression on palpation.  However, the examiner found no evidence of tissue loss, gross distortion or asymmetry, or other characteristics of disfigurement, which could allow for a rating in excess of 30 percent.  See 38 C.F.R. § 4.118, DC 7800.  

The evidence shows two painful scars.  The October 2014 examiner noted that two of the Veteran's seven scars were painful.  The Veteran has been awarded the sole, 10 percent rating under Diagnostic Code 7804 for painful scars.  See 38 C.F.R. § 4.118.  The evidence does not show any other symptoms which could be rated under another Diagnostic Code.  The examiner found that no scars were unstable, so Diagnostic Code 7803 does not apply.  There was no limitation of function or impact on the Veteran's ability to work from the scars that could be rated under Diagnostic Code 7805.  Finally, the August 2014 TBI examiner found the area of the scars to be less than 39 square centimeters, and Diagnostic Code 7801 does not apply.  See 38 C.F.R. § 4.118 (2008).

The Board finds that the 30 percent and ten percent ratings for scars should apply from the date of claim.  The Veteran was not afforded an examination specifically for his scars until 2014.  The RO deemed 2014 as the first time the severity of the Veteran's scars could be factually ascertainable.  In this limited circumstance, the Board finds that there is no reason to believe that the Veteran's scars, dating back to 1965, changed in severity within the claims period.  He should not be penalized because VA failed to provide him a timely examination for his service-connected scars.  As such, the ratings should apply back to the date of his claim, March 8, 2007.  The Veteran's scar symptoms have been of generally the same level of disability such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria address disfigurement, area, pain, and functional impairment from scars.  All of the Veteran's reported symptoms have been considered, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

ORDER

Service connection for hearing loss is denied.

Service connection for neurologic residuals of maxillary and mandibular fractures is denied.

A 30 percent rating, but not higher, for face and head scars from concussion with occipital scalp laceration for the entire period on appeal is granted.

A 10 percent rating, but not higher, for painful scars from concussion with occipital scalp laceration for the entire period on appeal is granted.


REMAND

Regarding the claims of service connection for tinnitus, low back, rheumatoid arthritis, skin disability, dental disability, and insomnia and increased ratings for the eye disability and deviated septum, the Veteran appealed those denials in a May 2008 notice of disagreement.  The AOJ has not issued a statement of the case (SOC) on those issues.  The Board has no discretion, and the claims for tinnitus, the low back, rheumatoid arthritis, skin disability, dental disability, insomnia, eye disability, and deviated septum must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

With respect to the concussion appeal, the Board finds that the Veteran's appeal encompassed his rating for TBI.  The RO assigned a rating for TBI in a February 2011 decision but never readjudicated that portion of the claim.  The Veteran perfected his appeal of the rating for his concussion to the Board, but he is entitled to have the AOJ readjudicate that issue before the Board adjudicates it.  TBI and mental health disabilities can manifest similar symptoms.  If the AOJ orders any additional development, that evidence may very well be probative to the Veteran's increased rating claim for anxiety.  Similarly, both the ratings claims are intertwined with the TDIU claim.  Therefore, the anxiety rating and TDIU appeals are also remanded.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the appeal on the issues of service connection for tinnitus, low back, rheumatoid arthritis, skin disability, dental disability, and insomnia and increased ratings for the eye disability and deviated septum and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Complete any additional development needed to adjudicate the appeal of the concussion using the TBI rating criteria, Diagnostic Code 8045.  Issue an SSOC for the concussion with TBI, anxiety, and TDIU.  Then return the appeals to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


